DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on January 10, 2022.
Examiner's Statement of Reason for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Electronic Apparatus and Method for Controlling Display of a Notification Screen.
Claims 1, 12 and 13 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] determine a result indicating whether conditions of authentication settings with respect to the electronic apparatus are satisfied; and 
control a display to display a notification screen, for notifying the acquired information, according to the result, wherein
the display is a touch panel,
the notification screen includes a display area to display information on a function of the software, the information including first information and second information that is different from the first information, and 
in a case that a flick operation is performed on a part of the touch panel corresponding to the display area, which currently displays the first information, the circuitry controls the display to display the second information in replace of the first information.” along with all other limitations as required by independent claim 1.
“[12] […] determining, by circuitry of the electronic apparatus, a result indicating whether conditions of authentication settings with respect to the electronic apparatus are satisfied; and 
controlling, by the circuitry, a display to display a notification screen, for notifying the acquired information, according to the result, wherein   
the display is a touch panel, 
the notification screen includes a display area to display information on a function of the software, the information including first information and second information that is different from the first information, and 
the method further comprises, in a case that a flick operation is performed on a part of the touch panel corresponding to the display area, which currently displays the first information, controlling the display to display the second information in replace of the first information.” along with all other limitations as required by independent claim 12.
[13] […] determining, by the circuitry, a result indicating whether conditions of authentication settings with respect to the electronic apparatus are satisfied; and 
controlling, by the circuitry, a display to display a notification screen, for notifying the acquired information, according to the result, wherein 
the display is a touch panel, 
the notification screen includes a display area to display information on a function of the software, the information including first information and second information that is different from the first information, and 
the method further comprises, in a case that a flick operation is performed on a part of the touch panel corresponding to the display area, which currently displays the first   information, controlling the display to display the second information in replace of the first information.” along with all other limitations as required by independent claim 13.
Specifically, the closest prior art, Nakamura (2018/0260172), Itoh (2016/0373460), Sato (2019/0286393) and Akimoto (2019/0354323), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-6, 8-11 and 14-20, are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kano (2016/0337543) disclose an image forming apparatus includes an installer portion, the installer portion being capable of installing a translation data application and an add-on application on the image forming apparatus, the add-on application for customizing functions of the image forming apparatus. The translation data application has a data structure including: a translation data file containing multiple terms in one or more languages; and a definition file specifying an access method for the add-on application to access the translation data application and a function for the add-on application to extract a target term in a target language from the translation data file. Upon activation of the add-on application, the add-on application performs the following operations: accessing the translation data application by the access method; extracting a target term in a target language from the translation data file by the function; and generating a display screen using the extracted term.
Asahara (2014/0026209) disclose a management server designates an image forming device to which import data including a plurality of setting values is distributed, and distributes the import data to the designated image forming device. When the distributed import data is reflected in the image forming device, the authentication information of the user who instructs the 
Jung et al. (2011/0239208) disclose a print controlling device is provided. The present print controlling device includes a storage unit to store information regarding software or firmware installed in an image forming apparatus, a search unit to search and identify whether there is firmware version newer than or later than that installed in the image forming apparatus using the stored firmware information, a determination unit to determine whether the searched or identified firmware of the newer or latest version is compatible with an application program installed in the print controlling device using compatibility information when firmware of the newer or latest version is identified, an interface unit to request and receive firmware of the newer or latest version from a firmware providing server according to the determination result, and an upgrade unit to upgrade the firmware of the image forming apparatus using the received firmware of the newer or latest version.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672